             Case 3:20-cv-01345-MO      Document 29              Filed 09/30/20   Page 1 of 4




    ELLEN F. ROSENBLUM
    Attorney General
    MARC ABRAMS #890149
    Assistant Attorney-in-Charge
    BRIAN SIMMONDS MARSHALL #196129
    Senior Assistant Attorney General
    ELLEANOR CHIN #061484
    Senior Assistant Attorney General
    Department of Justice
    100 SW Market Street
    Portland, OR 97201
    Telephone: (971) 673-1880
    Fax: (971) 673-5000
    Email: marc.abrams@doj.state.or.us
            brian.s.marshall@doj.state.or.us
            elleanor.chin@doj.state.or.us

    Attorneys for Defendant


                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON


    HORIZON CHRISTIAN SCHOOL, an                       Case No. 3:20-CV-01345-MO
    Oregon nonprofit corporation;
    MCMINNVILLE CHRISTIAN ACADEMY,                     PARTIAL MOTION TO DISMISS FIRST
    an Oregon nonprofit corporation; and LIFE          AMENDED COMPLAINT AND
    CHRISTIAN SCHOOL, an assumed business              MEMORANDUM IN SUPPORT
    name, JOHN MONTANG, an individual;
    LYNN MONTANG, an individual; SARAH
    RODRIGUEZ, an individual; REGINA
    MICHELINE, an individual; JASON NISSEN,
    an individual; TRACIE NISSEN, an
    individual; DAN ALDER, an individual;
    DOMINIQUE BAYNES, an individual;,
    ALEXANDER JONES, an individual;
    ASHLEY CADONAU, an individual;
    JARROD LEVESQUE, an individual; ROBIN
    LEVESQUE, an individual;

                   Plaintiffs,

           v.

     KATE BROWN, GOVERNOR OF THE
     STATE OF OREGON, in her official capacity
     only,
                Defendant.
Page 1 - PARTIAL MOTION TO DISMISS FIRST AMENDED COMPLAINT AND
        MEMORANDUM IN SUPPORT
        MA/jh2/10458991-v1
                                               Department of Justice
                                              100 SW Market Street
                                                Portland, OR 97201
                                       (971) 673-1880 / Fax: (971) 673-5000
                Case 3:20-cv-01345-MO         Document 29              Filed 09/30/20   Page 2 of 4




                                   LOCAL RULE 7-1 CERTIFICATION

              Marc Abrams, Assistant Attorney-in-Charge, counsel of record for Defendant Governor

     Kate Brown, certifies that he attempted to communicate with Plaintiffs’ counsel to resolve the

     issues raised herein prior to seeking a decision from this Court but was unable to do so.

                                     PARTIAL MOTION TO DISMISS

              Defendant Brown moves for an order dismissing the First Amended Complaint’s Fifth

     Claim for Relief—alleging violations of Article I, sections 2 and 3 of the Oregon Constitution—
     for lack of jurisdiction over the subject or the defendant, and for failure to state a claim upon

     which relief can be granted. Fed. R. Civ. P. 12(b)(1), (2), (6).

              This motion is brought pursuant to Fed. R. Civ. P. 12(b)(1), (2) and (6) and is supported

     by the following Memorandum in Support of Defendant State’s Partial Motion to Dismiss.

                       MEMORANDUM IN SUPPORT OF DEFENDANT STATE’S

                                           MOTION TO DISMISS

     I.       Standard on Motion to Dismiss.

              In considering a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a trial court accepts all

     well-pleaded allegations of the complaint as true and gives plaintiff the benefit of all favorable

     inferences that may be drawn from the facts alleged.

              The Court's review is limited to the face of the complaint, documents referenced by the

     complaint and matters of which the court may take judicial notice. Levine v. Diamamthuset, Inc.,

     950 F.2d 1478, 1483 (9th Cir. 1991); In re Stac Elecs. Sec. Litig., 89 F.3d 1399, 1405 n.4

     (9th Cir. 1996); MGIC Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir. 1986). A complaint

     may be dismissed as a matter of law for two reasons: (1) lack of a cognizable legal theory or

     (2) insufficient facts under a cognizable legal theory. Robertson v. Dean Witter Reynolds, Inc.,

     749 F.2d 530, 533-34 (9th Cir. 1984) (citing 2A J. Moore, Moore's Fed. Practice ¶12.08 at 2271

Page 2 -   PARTIAL MOTION TO DISMISS FIRST AMENDED COMPLAINT AND
           MEMORANDUM IN SUPPORT
           MA/jh2/10458991-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
                Case 3:20-cv-01345-MO          Document 29              Filed 09/30/20   Page 3 of 4




     (2d ed. 1982)). When a court considers a motion to dismiss, all allegations of the complaint are

     construed in the plaintiff's favor. Sun Savings & Loan Ass'n v. Dierdorff, 825 F.2d 187, 191

     (9th Cir. 1987).

     II.       The State may not be sued for state claims in Federal Court.

               Plaintiffs sue Governor Brown in her official capacity. When state officials are sued in

     their official capacity, it is the same as suing the State itself. Pennhurst State School and Hosp.

     v. Halderman, 465 U.S. 89, 99 (1984); Ford Motor Co. v. Dept. of Treasury, 323 U.S. 429

     (1945). Plaintiffs’ Fifth Claim for Relief is for alleged violations of the Oregon Constitution. As
     such, it cannot be maintained in this forum against Governor Brown.

               The Eleventh Amendment provides that the judicial power of the United States “shall not

     be construed to extend to any suit in law or equity commenced or prosecuted” against a state.

     The U.S. Supreme Court has held that this language bars citizens from suing states or state

     agencies in federal court unless the state has expressly waived its immunity from suit or that

     immunity has otherwise been abrogated by Congress. Pennhurst, 465 U.S. at 99; Edelman v.

     Jordan, 415 U.S. 651, 663 (1974); Atascadero State Hospital v. Scanlon, 473 U.S. 234, 238

     (1985).

               Here, the Eleventh Amendment bars plaintiffs’ state-law claim as against the State. A

     federal court lacks jurisdiction to adjudicate state law claims against state officials. See

     Pennhurst, 465 U.S. at 124–25; see also id. at 106 (“[I]t is difficult to think of a greater intrusion

     on state sovereignty than when a federal court instructs state officials on how to conform their

     conduct to state law.”).

               A state only waives its Eleventh Amendment immunity when it expressly consents to

     being sued in a particular action. Edelman, 415 U.S. at 673 (“[we] will find waiver only where

     stated by the most express language or by such overwhelming implications from the text as will

     leave no room for any other reasonable construction”); Micomonaco v. State of Washington,

     45 F.3d 316, 319 (9th Cir. 1995). Here, plaintiff sues the State for violations of the Oregon
Page 3 - PARTIAL MOTION TO DISMISS FIRST AMENDED COMPLAINT AND
           MEMORANDUM IN SUPPORT
           MA/jh2/10458991-v1
                                                      Department of Justice
                                                     100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 / Fax: (971) 673-5000
                Case 3:20-cv-01345-MO          Document 29              Filed 09/30/20   Page 4 of 4




     Constitution and there cannot, perforce, express a State waiver to permit suit in federal court for

     such claims. Oregon has never waived its immunity from suit in federal court for such claims.

              Eleventh Amendment immunity not only applies to monetary damages, but also to

     injunctive relief. “The Eleventh Amendment bars suits which seek either damages or injunctive

     relief against a state, an ‘arm of the state,’ its instrumentalities, or its agencies.” Franceschi v.

     Schwartz, 57 F.3d 828, 831 (9th Cir. 1995).

                                                CONCLUSION

              For the foregoing reasons, the Fifth Claim for Relief should be dismissed with prejudice
     from this action.




                                                            s/Marc Abrams
                                                            MARC ABRAMS #890149
                                                            Assistant Attorney-in-Charge
                                                            BRIAN SIMMONDS MARSHALL #196129
                                                            Senior Assistant Attorney General
                                                            ELLEANOR CHIN #061484
                                                            Senior Assistant Attorney General
                                                            Trial Attorney
                                                            Tel (971) 673-1880
                                                            Fax (971) 673-5000
                                                            marc.abrams@doj.state.or.us
                                                            brian.s.marshall@doj.state.or.us
                                                            elleanor.chin@doj.state.or.us
                                                            Of Attorneys for Defendants




Page 4 -   PARTIAL MOTION TO DISMISS FIRST AMENDED COMPLAINT AND
           MEMORANDUM IN SUPPORT
           MA/jh2/10458991-v1
                                                      Department of Justice
                                                     100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 / Fax: (971) 673-5000
